Case 7:19-cv-08714-VB Document 14 Filed 11/06/19 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

TEAMSTERS LOCAL 456 PENSION, HEALTH &
WELFARE, ANNUITY, EDUCATION &
TRAINING, INDUSTRY ADVANCEMENT, AND
LEGAL SERVICES FUNDS by Louis A. Picani, Joseph
Sansone, Dominick Cassanelli, Jr., Saul Singer, Ross
Pepe, and Jeffrey Isaacs as Trustees and fiduciaries of the
Funds, and WESTCHESTER TEAMSTERS LOCAL
UNION NO. 456,

Plaintiffs,
~against-
AMEC CONSTRUCTION, LLC d/b/a AMEC

COMMERCIAL, LLC, and GUY MAZZOLA,
INDIVIDUALLY

Defendants.

19 Civ. 8714 (VB)

 

A

‘TIP TION OF VOL ARY DISMISSAL

WHEREAS, non-party AMEC Commercial, LLC and Local 456 of the International
Brotherhood of Teamsters are subject to a Project Labor Agreement governing AMEC
Commercial, LLC’s use of labor at the PepsiCo Project Eden job site; and

WHEREAS, Plaintiffs commenced the above captioned action against AMEC
Construction, LLC and Guy Mazzola, on September 19, 2019 to collect contributions,
deductions, interest, liquidated damages, attorneys’ fees, and costs allegedly owed by AMEC
Commercial, LLC, related to hours worked by AMEC Commercial, LLC’s employees in
covered employment during the petiod August 1, 2018 through July 31, 2019 pursuant to
Sections 502(g)(2) and 515 of the Employee Retirement Income Security Act of 1974, as
amended (“ERISA”), 29 U.S.C. §1132(g)(2), 1145, and Section 301(a} of the Labor
Management Relations Action of 1947 (“LMRA”), 29 U.S.C. §185(a); and

WHEREAS, in light of the terms of the settlement and discontinuance teferenced
below, and in an effort to promote judicial economy, the parties to this action and to this
stipulation have declined to effectuate an amendment to the complaint and the caption of this

action to address the issues relating to the identity of the proper defendant, as such are now
academic: and
Case 7:19-cv-08714-VB Document 14 Filed 11/06/19 Page 2 of 2

WHEREAS, the parties have settled the claims stated in the Complaint [Docket No.
1) without admission of liability from either Defendants Guy Mazzola or AMEC
Construction, LLC, or non-patty AMEC Commercial, LLC, and without prejudice to
Plaintiffs’ right to file a new action in the event Plaintiffs discover other amounts owed by
non-party AMEC Commercial, LLC; and

WHEREAS, all parties to this stipulation seek to avoid the expense and

inconvenience of further proceedings concerning this action based on the patties' settlement;
and

IT IS HEREBY STIPULATED, pursuant to Rule 41(a)() of the Federal Rules of
Civil Procedure, that this action shall be voluntarily dismissed without prejudice for Plaintiffs
and without awarding costs, except as provided in the parties’ settlement of these claims.

IN WITNESS WHERE OF, the counsel to the parties have hereunto set their hands
and seals as of the date(s) stated below:

 

 

Dated: White Plains, New York Dated: White Plains, New York
November (©, 2019 November C, 2019
BLITMAN & KING, LLP KEANE & BEANE, P.C.

f 1

Yao VEL w/a CO ClLn~

Daniel Kornfeld * Jpelyo G. Goldberg

Attorneys for Plaintiffs Attorneys for Defendants

One Penn Plaza, Suite 2601 445 Hamilton Avenue, 15t FI.

New York, New York 10119 White Plains, New York 10601

(212) 643-2672 (914) 946-4777

dekornfeld@bklawyers.com jgoldberg@kblaw.com

SO ORDERED:

DATED: November __, 2019

 

The Honorable Vincent L. Briccetti
United States District Court Judge
